Citation Nr: 1003078	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder as a residual of an in service traumatic brain 
injury.

2.  Entitlement to service connection for residuals of a 
traumatic brain injury in-service, to include left basal 
ganglia hemorrhage with residual right lower extremity 
paresis, right upper extremity paresis, and reduced ocular 
motor control as well as additional right face, right arm, 
right shoulder, right hand, right hip, right knee, and right 
ankle disorders.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left hand 
disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In order to facilitate appellate review, the Board has 
condensed some of the issues based on the Veteran's theory of 
the claim.

The Veteran's August 2007 VA Form 9 included a request for a 
hearing.  However, in December 2008, the Veteran withdrew 
that hearing request.  Therefore, Board adjudication of the 
current appeal may go forward without a hearing.  See 
38 C.F.R. §§ 20.703, 20.704 (2009).

Next, the Board notes that the Veteran, in December 2008, 
withdrew his claim of service connection for bilateral 
hearing loss.  See 38 C.F.R. § 20.204(b) (2009) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  Accordingly, the only issues 
on appeal are as stated on the cover page of this decision.  

Lastly, the Board notes that following the most recent 
supplemental statement of the case, the Veteran submitted 
February 2009 statements from Thomas C. Silvestrini, M.D., 
and Gary W. Beaver, DO, without a waiver of agency of 
original jurisdiction review.  Nonetheless, the Board finds 
that adjudication of the current appeal may go forward 
without remanding the appeal for such a review because the 
information found in these statements is only relevant as to 
his claim of service connection for a cognitive disorder and, 
for the reasons explained below, the Board is granting that 
claim.  See 38 C.F.R. §§ 19.31; 20.1304(c) (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that a cognitive disorder was caused by a 
traumatic brain injury that occurred in military service.

2.  The preponderance of the competent and credible evidence 
of record does not show that a traumatic brain injury that 
occurred in military service caused the Veteran's left basal 
ganglia hemorrhage with residual right lower extremity 
paresis, right upper extremity paresis, and reduced ocular 
motor control as well as additional right face, right arm, 
right shoulder, right hand, right hip, right knee, and right 
ankle disorders; that a brain hemorrhage manifested to a 
compensable degree in the first post-service year; or that 
any of the above disabilities are otherwise related to 
service.

3.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with a 
low back disorder, a neck disorder, and/or a left hand 
disorder at any time during the pendency of the appeal.




CONCLUSIONS OF LAW

1.  A cognitive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Residuals of a traumatic brain injury including a left 
basal ganglia hemorrhage with residual right lower extremity 
paresis, right upper extremity paresis, and reduced ocular 
motor control as well as additional right face, right arm, 
right shoulder, right hand, right hip, right knee, and right 
ankle disorders were not incurred in or aggravated by active 
service nor may a brain hemorrhage be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Cognitive Disorder

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein, 
the Board finds that discussion of the VCAA notice provided 
to the Veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as a disability rating and effective 
date, the Board finds that the RO will address any applicable 
downstream issues when effectuating the award and therefore 
any failure to provide this notice at this junction cannot 
prejudice the claimant because he will be free to appeal any 
unfavorable finding by the RO regarding the disability rating 
and effective date.

The Veteran and his representative contend that the 
claimant's cognitive disorder was caused by the traumatic 
brain injury he sustained while boxing in service.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Furthermore, arthritis and a 
brain hemorrhage, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to evidence of in-service incurrence of a disease or 
injury, the Board notes that a July 1974 service treatment 
record shows the Veteran's complaints and treatment for loss 
of consciousness and a subsequent January 1975 record showed 
his being treated at the emergency room because of a blow to 
the back of his head with loss of consciousness.  Moreover, 
in August 2006 the RO received statements from friends and 
family of the Veteran which including a statement from a man 
who was in service with the Veteran and reported that he 
personally saw the claimant box on many occasions while in 
service.  Furthermore, the Board finds that the Veteran is 
both competent and credible to report on the fact that he 
boxed while on active duty and sustained blows to the head 
during these matches. Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that the Veteran sustained head trauma boxing while 
on active duty.  

As to medical evidence of a current disability, the Board 
notes that the post-service record is positive for the 
Veteran being diagnosed with a cognitive disorder starting in 
2003.  See, for example, treatment records from Saint Mary's 
Duluth Clinic dated from November 2003 to May 2006; VA 
examinations dated in November 2006; statement from Thomas C. 
Silvestrini, M.D., dated in February 2009; and statement from 
Gary W. Beaver, DO, dated in February 2009.

As to medical evidence of a nexus between the claimed in-
service injury and the current disability, in February 2009 
Dr. Silvestrini opined as follows:

On the bases of [the Veteran's] history, 
. . . records from Polinsky Medical 
Rehabilitation Center, and my . . . exam, 
. . . [while his left basal ganglia 
hemorrhage caused his] . . . decreased 
sensation . . . that would not explain 
his cognitive impairment.  In the absence 
of any [other] history identifying 
additional blow[s to] the head or trauma, 
the repetitive blow[s] to the head from 
boxing [in-service] would clearly be a 
well-supported, well-documented cause of 
his current cognitive deficits . . . It 
is my opinion that [the Veteran] suffered 
a traumatic brain injury.  Based on his 
history, this most likely occurred from 
boxing in the Marine Corps.  He has no 
other etiology that would likely explain 
his symptoms . . . 

Similarly, in February 2009 Dr. Beaver opined as follows:

[the Veteran] was in the Marine Corps and 
participated in . . . boxing matches.  He 
took repetitive blows to the head and had 
ER evaluations for it.  Once leaving the 
Marine Corps, he not[iced] he had 
difficulty with cognitive functioning in 
personal relationships and this has been 
getting slowly worse.  Based on the 
information available and his abnormal 
neuropsychological testing, [the Veteran] 
does have a traumatic brain injury with 
resultant persisted cognitive 
dysfunction, which is certainly medically 
probable that it did result from [the] 
repetitive head trauma he sustained while 
in the US Marine Corps while 
participating in [boxing matches].   

Moreover, while in the June 2007 addendum to the November 
2006 VA examinations it was opined that the examiner could 
not say whether the Veteran had a cognitive disorder prior to 
his September 2003 left basal ganglia hemorrhage because he 
did not have a baseline for the claimant's cognitive 
functioning prior to that time, neither the VA examiner nor 
any other healthcare profession directly contradicts Dr. 
Silvestrini and Dr. Beaver's opinions.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Furthermore, the Board finds the 
Veteran's claims regarding having problems with his cognitive 
abilities since service competent and credible evidence of 
continuity of symptomatology because the presence of this 
disorder is not a determination "medical in nature" and is 
therefore capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.

Therefore, with granting the Veteran the benefit of any doubt 
in this matter, the Board concludes that service connection 
for a cognitive disorder is warranted because the record 
contains medical evidence of a current disability, evidence 
of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009); Hickson, supra.



The Other Service Connection Claims

The VCAA

As to the claims of service connection for the other 
residuals of the in-service brain injury including the left 
basal ganglia hemorrhage with residual right lower extremity 
paresis, right upper extremity paresis, and reduced ocular 
motor control as well as right face, right arm, right 
shoulder, right hand, right hip, right knee, and right ankle 
disorders as well as the claims of service connection for a 
low back disorder, a neck disorder, and a left hand disorder, 
the Board notes that the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in July 
2006, prior to the December 2006 rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the above 
letter as well as the December 2006 rating decision, July 
2007 statement of the case, and February 2008, May 2008, and 
September 2008 supplemental statements of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record the Veteran's service treatment 
records and all available and identified post-service records 
including his records from Saint Mary's Duluth Clinic, Abbot 
Northwestern Hospital, and Polinsky Medical Rehabilitation 
Center.  

Evidence found in the record placed VA on notice that the 
Veteran had applied for Social Security Administration (SSA) 
disability.  However, in October 2007 the RO also verified 
that this claim had been denied.  Therefore, the Board finds 
that the facts of this appeal can be distinguished from those 
in Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992), where the Veteran had 
been granted SSA disability, and in this appeal VA has no 
obligation to request these records in the absence of any 
claims by the appellant that they are relevant to his appeal.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the 
"'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  

The record also shows that the Veteran was afforded VA 
examinations in November 2006 and an addendum to those 
examinations were obtained in June 2007.  The Board also 
finds that the VA examinations are adequate to adjudicate the 
claims because the examiners provided medical opinions as to 
the origin of the Veteran's left basal ganglia hemorrhage 
with residual right lower extremity paresis, right upper 
extremity paresis, and reduced ocular motor control as well 
as right face, right ankle, right arm, right hand, right 
knee, and right hip disorders as well as a rational for these 
opinions after a review of the record on appeal and an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the November 2006 general VA examiner looked at the 
Veteran's neck and low back and observed tenderness and 
tightness in both, he neither diagnosed the Veteran with a 
current disability nor provided an opinion as to the origin 
of this tenderness and tightness.  Moreover, the Veteran was 
not provided a VA examination in connection with his claims 
of service connection for a left hand disorder.  Nonetheless, 
the Board finds that a remand for VA examinations of the 
back, neck, and left hand is not required when, as in this 
appeal, the service and the post-service treatment records 
are negative for the claimant being diagnosed with a chronic 
disability in the claimed joints.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Also see Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Other Alleged Residuals from the In-Service Head Injury

As noted above, the Veteran is seeking service connection for 
residuals of the traumatic brain injury he sustained while 
boxing in service and those residuals include his left basal 
ganglia hemorrhage which caused right lower extremity 
paresis, right upper extremity paresis, and reduced ocular 
motor control as well as right face, right ankle, right arm, 
right hand, right knee, and right hip disorders.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board finds that for the reasons explained above that it will 
concede that the Veteran sustained a head trauma while on 
active duty.  

However, service treatment records, including the July 1978 
separation examination, are negative for complaints, 
diagnoses, or treatment for a left basal ganglia hemorrhage 
or right lower extremity paresis, right upper extremity 
paresis, reduced ocular motor control, or right face, right 
ankle, right arm, right hand, right knee, and right hip 
disorders.  Accordingly, entitlement to service connection 
for a left basal ganglia hemorrhage as well as right lower 
extremity paresis, right upper extremity paresis, and reduced 
ocular motor control as well as right face, right ankle, 
right arm, right hand, right knee, and right hip disorders 
based on in-service incurrence must be denied despite the 
fact that the Veteran sustained a head trauma while on active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

There is also no evidence of compensable brain hemorrhage 
within one year of service separation.  Accordingly, 
entitlement to service connection for a left basal ganglia 
hemorrhage with residual right lower extremity paresis, right 
upper extremity paresis, and reduced ocular motor control as 
well as right face, right ankle, right arm, right hand, right 
knee, and right hip disorders must also be denied based on 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1976 and first 
being seen with left basal ganglia hemorrhage with residual 
right lower extremity paresis, right upper extremity paresis, 
and reduced ocular motor control as well as right face, right 
ankle, right arm, right hand, right knee, and right hip 
disorders in 2003 and 2004 to be compelling evidence against 
finding continuity.  See treatment records from Abbot 
Northwestern Hospital dated in October 2003; treatment 
records from Saint Mary's Duluth Clinic dated from November 
2003 to May 2006.  Put another way, the over two and a half 
decade gap between the Veteran's discharge from active duty 
and the first evidence of the claimed disorders weighs 
heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with headaches and numbness in his 
extremities and face since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, 
upon review of the claim's folder, the Board finds that the 
Veteran's assertions that he has had these problems since 
service are not credible.  In this regard, the Veteran and 
his representative's claims are contrary to what is found in 
the post-service medical records.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorders for over 25 
years following his separation from active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for a left basal ganglia 
hemorrhage with residual right lower extremity paresis, right 
upper extremity paresis, and reduced ocular motor control as 
well as right face, right ankle, right arm, right hand, right 
knee, and right hip disorders based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's left basal ganglia hemorrhage with residual right 
lower extremity paresis, right upper extremity paresis, and 
reduced ocular motor control as well as right face, right 
ankle, right arm, right hand, right knee, and right hip 
disorders and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the November 2006 VA general examiner opined at that time, as 
well as in the June 2007 addendum, that they were not.  
Specifically, in the June 2007 addendum it was opined that 
"it would not be possible for a basal ganglia hemorrhage to 
occur 30 years post injury (secondary to boxing) and that it 
was unlikely that the deficits seen [at the November 2006 VA 
examination] were the result of boxing in service . . .".  
These opinions were based on a claims file review, an 
interview and evaluation of the Veteran, and are not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  

As to the Veteran's and his representative's claims that the 
claimant's left basal ganglia hemorrhage with residual right 
lower extremity paresis, right upper extremity paresis, and 
reduced ocular motor control as well as right face, right 
ankle, right arm, right hand, right knee, and right hip 
disorders were caused by his military service, including his 
in-service head trauma, the Board finds that these conditions 
may not be diagnosed by their unique and readily identifiable 
features because special equipment is required to diagnose 
the stroke and the permanency of its residuals and therefore 
the presence of the disorders is a determination "medical in 
nature" and not capable of lay observation.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that 
their opinions that the left basal ganglia hemorrhage with 
residual right lower extremity paresis, right upper extremity 
paresis, and reduced ocular motor control as well as right 
face, right ankle, right arm, right hand, right knee, and 
right hip disorders were caused by service not credible.  
Routen, supra; see also Bostain, supra.   Moreover, the Board 
also places greater probative value on the November 2006 VA 
examiner's opinion which found that these disabilities were 
not caused by his military service after an examination of 
the claimant and a review of the record on appeal than the 
Veteran's and his representative's claims. 

Based on the discussion above, the Board also finds that 
service connection for a left basal ganglia hemorrhage with 
residual right lower extremity paresis, right upper extremity 
paresis, and reduced ocular motor control as well as right 
face, right ankle, right arm, right hand, right knee, and 
right hip disorders is not warranted based on the initial 
documentation of the disabilities after service because the 
weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorders and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
left basal ganglia hemorrhage with residual right lower 
extremity paresis, right upper extremity paresis, and reduced 
ocular motor control as well as right face, right ankle, 
right arm, right hand, right knee, and right hip disorders.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  



The Remaining Service Connection Claims

As to the claims of service connection for a low back 
disorder, a neck disorder, and a left hand disorder, the 
Veteran alleges that these problems were caused by his 
military service.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

With the above criteria in mind, the Board notes that service 
treatment records, including the July 1978 separation 
examination, are negative for complaints, diagnoses, or 
treatment related to a low back disorder, a neck disorder, or 
a left hand disorder.  Likewise, while the medical record 
shows the Veteran's complaints and/or treatment for left arm 
pain (see March 2004 treatment record from Saint Mary's 
Duluth Clinic), the November 2006 general examiner noted 
tenderness and stiffness in the neck and low back, and the 
Veteran has complained of low back, neck, and left hand pain, 
the record does not ever show his being diagnosed with a 
chronic disability of the low back, neck, or left hand.  
Moreover, the Court has said that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show the Veteran being diagnosed with a chronic disability of 
the low back, neck, or left hand at any time during the 
pendency of her appeal.  See Hickson, supra; McClain, supra.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for a low back 
disorder, a neck disorder, and a left hand disorder must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

As to the Veteran and her representative's writings to VA 
and/or the claimant's statements to his healthcare providers, 
the Board does not find these assertions to be competent 
evidence of a current disability because as lay persons they 
do not have the required medical expertise to diagnose a 
chronic disability of the low back, neck, or left hand 
because such a diagnosis requires medical expertise which 
they do not have because it requires special medical 
training.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a cognitive disorder is granted.

Service connection for residuals of a traumatic brain injury 
in-service, other than a cognitive disorder, but including a 
left basal ganglia hemorrhage with residual right lower 
extremity paresis, right upper extremity paresis, and reduced 
ocular motor control as well as additional right face, right 
arm, right shoulder, right hand, right hip, right knee, and 
right ankle disorders, is denied.

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a left hand disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


